DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 05/26/2022 has been received and considered. Claims 2 and 3 are cancelled. Claims 1 and 4-9 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 7 recites a computer readable storage medium for storing computer-executable instructions which cause a digital computer, claim 8 recites an optimization oracle for solving a mixed-integer programming problem, claim 9 recites a digital computer (machine, manufacture = 2019 PEG Step 1 = yes), for solving a mixed-integer programming problem comprising: until a performance criterion is met: providing the mixed-integer programming optimization problem to an optimization oracle adapted for solving the mixed-integer programming optimization problem using a feasibility pump technique embedded in a Monte Carlo simulation framework, initializing parameters of the optimization oracle and an initial solution pair, the parameters comprising Monte-Carlo simulation parameters, a list of neighborhood functions and a measure of fractionality, and performing iterative calls to the optimization solver until a stopping condition is met.
Step 2A, Prong One:
Claims 7-9 are substantially drawn to mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea.
Claims 7-9 recite obtaining an indication of a mixed-integer programming optimization problem. The specification reads: "[00084]… an indication of the mixed-integer programming problem is obtained as an input". These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts, such as. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. Data gathering has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016.
Claims 7-9 recite “providing at least one corresponding solution obtained from the optimization oracle”. It is insignificant extra-solution activity. The specification reads: "[000123]… corresponding solution is provided to the memory unit 22 of the digital computer 8". The Examiner notes that MPEP 2106.05(g) Insignificant Extra-Solution Activity [R-08.2017] reads: “… When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: (1) Whether the extra-solution limitation is well known". This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As to the limitations "for solving a mixed-integer programming problem", they amount to merely indicating a field of use or technological environment in which to apply a judicial exception. See MPEP '2106.05(h) Field of Use and Technological Environment [R-10.2019] Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr... Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application', and also MPEP 2106.05(h) “… vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power”).
As to the computer readable storage medium, digital computer, optimization oracle, optimization solver, central processing unit, communication port, and memory unit; they are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The specification reads: '[00060]… digital computer 8 may be any type of digital computer' and '[00053] The term "optimization oracle" refers to a physical device or an algorithm comprising an optimization solver and an additional set of steps programmed as an outer algorithm to solve the mixed-integer programming problem'. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation.
As to the additional elements of providing at least one corresponding solution obtained from the optimization oracle; as discussed above, they are insignificant extra-solution activity, and it is routine, well known and conventional in the pertinent art. The specification reads: "[000123]… corresponding solution is provided to the memory unit 22 of the digital computer 8". Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Accordingly, claims 7-9 recite an abstract idea. For at least these reasons the claims are not patent eligible.

Allowable Subject Matter
Claims 1 and 4-6 are allowed over prior art of record.
Claims 7-9 are allowable over prior art of record. They will be allowed once all outstanding rejections are traversed. 
The following is a statement of reasons for the indication of allowable subject matter: 
none of the prior art of record taken either alone or in combination disclose
claims 1, 7, 8 and 9, "… until a performance criterion is met… solving the mixed-integer programming optimization problem using a feasibility pump technique embedded in a Monte Carlo simulation… initializing… Monte-Carlo simulation parameters… neighborhood functions and a measure of fractionality, and performing iterative calls to the optimization solver until a stopping condition is met…",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Regarding the Claim Interpretations, Applicant does intend to have the limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since Applicant did not amend the claim limitation(s) or presented a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the claim objections, the amendment corrected all deficiencies, and the objections are withdrawn.
Regarding the Claim Rejections - 35 USC § 112, the amendment corrected all deficiencies, and the objections are withdrawn.
Regarding the rejections under 101 of claims 1 and 4-6, the rejections are rendered moot by the incorporation of dependent claims 2 and 3 into independent claim 1.
Regarding the rejections under 101 of claims 7-9, Applicant argues, (see page 7):
‘… claim 1 has been amended in order to recite that the optimization oracle comprises… Applicants respectfully request that the rejection of claims 1 and 4-9 under 35 U.S.C. § 101 be withdrawn…’

Examiner's response: it is unclear how the argument addresses the rejection, since claims 7-9 were not amended, claims 7-9 recite an abstract idea.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/Primary Examiner, Art Unit 2146